DETAILED ACTION
Claims  17 and 19  are pending as amended on  22 November 2022, claims 22, 25 and 26  are withdrawn from consideration.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.

Response to Amendment and Arguments
Applicant’s amendment does not distinguish from  US2005/0224230A1 (Cobb) in view of US2015/0300139A1 (Armstrong). 
Applicant’s arguments in light of the amendment have been fully considered but are not persuasive.
Applicant argues that Cobb fails to teach applying a composition to oil field equipment for  softening , liquifying  or removal paraffins and/or asphaltenes.  The examiner disagrees.  Cobb teaches injecting the composition into a well through an  injection equipment ([0025], [0026] and Figure 2), which meets applying  to the pipeline, storage tank or tubing.  Further, since Cobb  and Armstrong teaches contacting the same treatment composition  with the injection equipment, one of ordinary skill would have reasonable basis to expect that the treatment fluid would  naturally softening , liquifying  or removal paraffins and/or asphaltenes to certain degree due to its inherent chemical property.
Applicant argues that Cobb relates to mobilization of residual oil trapped in a reservoir which would not inherently be effective outside of an oil well.  However, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount.  Therefore, the claimed effects and physical properties, i.e. (softening, liquifying and/or removing paraffin and/or asphaltene in an oilfield pipeline, storage tank, or tubing) ) would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.


Claim Rejections - 35 USC § 103
Claims 17  and  19 stand rejected under 35 U.S.C. 103 as being unpatentable over Cobb in view of Armstrong.
Cobb teaches that a  method  for enhanced oil recovery  and removal of normally immobile heavy residue oil   and tar comprises introducing a treatment composition into a hydrocarbon well through an injection equipment( [0025], [0026] and Figure 2), which meets applying  to the oilfield pipeline, storage tank or tubing,  and recovering a significant  amount of the composition subsequent to the introduction ([0005], [0006], [0015], [0021] , [0038] and claim 17), 
Cobb teaches that  the composition  comprising  ammonium hydroxide and alcohol such as isopropyl alcohol ([0016]-[0019]), and   exemplifies  a  composition comprises a 1:5 dilution of  a mixture of 4 vol.% ammonia  and the 8 vol.% of isopropanol in water  ([0032]-[0033]), which is equivalent to about 8 ml/L of ammonium hydroxide and  16mL/L isopropanol calculated by the examiner, which meets the claimed amount of ammonium hydroxide and isopropyl alcohol, respectively.
Cobb further teaches that the composition may comprise surfactants to decrease the water-oil interfacial tension ([0029]). 
Cobb does not teaches the instantly claimed biosurfactant/sophorolipid and its amount. 
Armstrong teaches that sophorolipids  can be added to a treatment fluid to function as biosurfactants in reducing the surface tension between  the treatment fluid and produced hydrocarbons  which enables the recovery of the treatment fluid ([0037] and [0040]), and exemplified at an amount of 1 gpt  of 1% solution ([0062]), which is equivalent to about 0.01 g/L calculated by the examiner, which meets the claimed amount.  
At the time the invention was made it would have been obvious for a person of ordinary skill to add the sophorolipid  biosurfactant  of Armstrong  and amount in the treatment composition  of Cobb.  The rationale to do so would have been the motivation provided by the teachings of Armstrong that to do so would predictably reduce the surface tension between  the treatment fluid and produced hydrocarbons  and  enable the recovery of the treatment fluid ([0037] and [0040]), which is desirable by Cobb ([0029] and [0038]). 
Since Cobb  and Armstrong teaches applying the same treatment composition to the well injection  equipment ,  one of ordinary skill would have reasonable basis to expect that the treatment fluid would  naturally softening , liquifying  or removal paraffins and/or asphaltenes from the injection equipment  to certain degree due to its inherent chemical property. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766